I.70




OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS

                     AUSTIN
                                                                      171




                 the OlOW lf Urh CO& Of th0 db
             ‘8&0X?+
    triirt       thr a1rtrirt
              oout,           or wlatt     atbomoJ,
    ahorlrr 606 0x0~~ 0t l8u oooft lu        tiob 2i0k0
    out a bill of tbo wrta olda.       to h dor thea
    bt thr Skto  ?e6~otirel#,.in           the IoLOtf oanr
    tried st thd tery , . . .
             ml010     lo%,  TO~OII!~   bmtka     cod0   0t crfrrhl
Proaoduro,proriaw        in putt

         Wm dirtriot $B&JO,whoa say rctohbill ir
     mosnted ta hia 8kml.lua@Lao the s&no earotul-
    b   ana Lnqdn ha      &ho aormotmm   themof
    ed lp p r o til
                tho ma st, inwh o le01inp a r t,
                                               0:
    dlsa p p mot& emtlr o bllt, l the trota rsd
    law say nqalroI        and suoh a poo+rl o&allk ooa.
    ditionra oal~ Opoa, and mb 0art to tbt rp roml
    of thr SMto Oqptrol~or CLIpmvi6ob       for  E
    Arti     1 5 Of tbJ4 CWO, urd th. ~ti60'0 lp
              illw stat0 tbonlat and roah bil.Z
    %%heathm          of tho Tad&o thonoa s&al& b
    *tom4    on ulo tirwtor or ufa uout; and lmo-
    alat+lJ on thr rirw     a2 #Ld &art, the Ulwk
    tamor an       arkr l l0driOe     000f fr(rrrth0
    aimare of ialP C-t      of uld bill, anC the
    aotltm of the talgr thorwa, and ma4 •~. by
    nglrtorod lettor to the Omvtmllerb Prorldo&
    the bill hurla rcfurod Co -11 bofon bsla
    protonted to ruoh Dirtriot t      l( b eflnt)n,
    --m h to the
               d Co unty   Auc uto“bfrI,MO& then bo,
    r h o@ a a ll
               au8rull.y l%8a ln0 a nd Oh+ok’thoM M
    an& rhrll aako rhateru    ?Woanen~ti~6      ha dl
    think p&Qper co be ma0 to ooab Motriot       ta&to
    relit-    to any Item or t&r who10 bilL


         Artlslr 1035, Ymm’r            Amotatod Code of Orlalnal
Prwodoro, pwriaerr
         fTh0 coaptrdlr?    8 tho molpt or much
    o la lal4 rtid aw%liT ld OOPJof the alm%ar
    of .sfd aourt, till. llOwlT ma ouuf@w ox-
    tine the was, md, lr ha ~OUS the ULPOte be
    eomot,   ho rbrll dtar hlr ramatoatha   BIate
        Proaouru  for tha aaouat round by him %obo bus,
        end la twor of tk o~iorr UrtltAod to the aam,
        If th, rppmprlrtlw iox Mei6 nr o h   lwunto
        lo oxhauotod, tho cmbptrouor 0m.l Ill.    the
        otuwow8y   it Pout16 tobbr w'r.ot,md   lrsuoo
        oortlflcrah               in tha MIW of thr ofrlror             atltlo4
        TVth e mnealtat4.q henin tho a wua tlf tb
        olrl8 md the ahuuotor of tha loniorr ~?torm.
        bib Ml rooh olrlnr or aawwto aot wont W or
        plaooa 08 mo in the bfrioo of t4. coaptro11.r
        rithla trdn               (121 mntho fawn tho Uoto               the BUD)
        boaoaaaw                Ed gwblo rhdl be iorwor                  bwred~m
                 hti0i0~  1029 ma 1038, httton*a m0t8t0d   cod0 0t
Criaiml         Proardaro, ellm oortaln leer to shotills eand000.
Bb Bb l fo
         OOrlr nio r o rfonnoa by raoh o iYib uo
                                              a sarntlonrd
thrroln, 8114Artlelr r028, fomoa’r Aaaotato6 Co&oof Crib-
l.~u Pr~ooau~o, tofordng to the80 h r l0tio le~ , a#
                                               r&8
fOUOOOt

             *All too8 6aorulBg ondOr tho tuQ ruareMl4
        artiolor r&all br duo aad p)rbl.a lt tko 01oH
        o: wiah t+m  of thr Ui#trlot    wu?t,afte?      b.is
        duly 8ppmw4,   0x00 t ~0 rorlaod ror in v&d f *l-
        olbao t Bad 8 Of II
                          9 a artPdoa, rush a&all 0.
        Md   whrr lppro?eU by thO:jod&O      UlhlOr w-hbW UdOr
        the     wit        u        ioouob*

                    mitt10          1027,     Yo~o~~o 480Cat0u      obab    or orbif
Fmolburo,             prQ~luoot

                    *In all         O~OOIrhoh a dofuhdrat lo InbLot-
        d      fo r   frloay but an4.r the lndlotwtat h
                       l
        E;      ~000Oviot04   or, 0 doa uu3Mor or 0 foloay,
                            hhaaat whlah w to aoooooe4 lo 0
            flso,     jr p”
                          1 oMconO* oi baa kU@kfill0 MA4l8*
        prlooreant              is IrUe         tk4 6Mto    SJMl   WY    &a iOOS
        to ray orfloor  oxaopt where the defoatlmt a&
        lndlot& for tl 0 oitwoo Of &or           aamrlkthe
        MBO has b6ea rlnally 61s e$ of h the trlti
        a~urC*  WbVidOd  the PI'@*r liOOO Of thl0 &a-
        ala shall not bo ooaatrslPd  a@ bfOOti43    b  W




            Crhlml           DiottLot         Attoraelrr'
#eamebto       Oeor6b 6.       -Pmrd,         FWjo 4



               It    dll     bo notd    tht     ktlrlo     lo)),     apro,     prorldeo
th a before
        t     th e01 0~  Of lMh t.M  Of th.                  6iStfiOt        Court,    rh0
rbsriti   and other oriiol~lo rimed tbenln                   -11        ewb




awo of tho twurt, md                thatapon thbrrioingoftiko aeort, ti
rlo?k Oh & a         SJEk O
                          l OO?WiOa           OOp r   Or thr bii~fN+Ob tIU aIrr-
Okr Of th0          OOU?t    Ma   th0 OOtiOE     Or th0 $3460       thhsmm,       ud
amod tho mid ooplro bt radstorod lottu to tho 0         troller.
This ltatuto further pro~lQoo tkot the blllr rofoam“p to
ahall beforo bring pomitod to tho dirtriot jabo, bo flrat
g r M OR t   b0
              6
              the lOU8t)OIAaihWesf OUOh them EO, rho ~1
ouetully ommlns&d      oheok the memo0 a& ohrllrs*Lem&tm
lTO; mooarasneotiono ho ehall thlpIr proper to k prdo to ouch
alrtrlot fa4ge r*ln-tlng to any lter or the sholo bills.    It
will bo further abtod that  all teoo aaorulas wU.br Artlolu
1029 rsd 1030, mpra shall bo 4~s ati payable rt tho olosr
0r oabh terr  Of the dirt-riotoetw oftor be:0g 4~4 •~0
04 rrcept 40 provide4 Sor la 8ubd~vlolbar 7 md 6 or ti6
uhol., whbh ahaX bo ti6       whoa lpprorod by tho Ju46r under
vhbso odor tho writ .-a 16loeu.
           Ia the iaso bt Rogen fr Lynn stat0 Awutor rod
Sheppard, Statr Ooeiptrollsr, 49 & Ir (46) 709 the roirtor
oaught a writ  or sandmao o&not tho Ocmptrelforand tho
btato     Audltu      to    oomo11thsa to rppmmeuul to w be a.-
ooaato     O@nOt       tbr atats,   071aOn00a b SW0 dorlelona~ orrtl-
rlosteo issued Aoeprt 2 1929, and tuiy 28, 1930, r&opoatirrly.
Fho r*mponUents ammA     thot the soownto andor mbloh rho
lutlrioat8o  mm   lreuod word telateb rltb in&   lad t&
8%atr uld aot In rrat 011 the amouato02llsw4. %olnter om-
t~ad:~thrtLaarsrpohao     the mceaato haa beaao~~m+~    br
ths diotrlot JoU6e in aaoordenar with tho prevlsi~   of
Artlolm lo&   Coda of Orlmlnal Proood~n ths ?oOpcHldMt@
WON r02tmmmu~-unOu tbr eano of R&oflo                              v* Lmt, lb8
6, K. 5$6, from WMa&      th0 TEildltY   Or th0 06OOaIItO 00
~pp~6ted md prrwtmaed ror p-at.        Tfro r0iiaai~ sxeOrpt
10 takoa rtPa the 03inlon of tfm mxirt~
              “III tha be&JInillg or the dlseumiort of tho
         abbe quaotlon uo am omipollcb to admit Chat,
         c&or the holding er tbo Roahelle T* Lane ruprr,
         tbo ardor or the dlotriot job80 La lpprovit%63 bhbU
                         to both     auertioarof 18~ mt4 or
         faeh      we le     M her        o f thr     o p la lo a t& t, if
         ruoh 4eolsloa lr to be alher& to, thou    lye
         ponamt8   un ior* win no eltrmac1n     bu6 te
         r p gr o m
                  tb a s,
                        lM o ua tB
                                 a ndla mur
                                          WumM,     lla
         mpnt     thutOre , .lm



          r h bo h lmOT looount 01th elb etlr la
                                              f q lc uti~
war fl1r4 in the Oflior 01 the 8tatb Oo@?eller rlthln twrlvo
math@ fros thu 4ah ths #aa* 188 approved kq c&e 4irtrid
Ju4c;r but nora th&n ona yvar rm  the 61064 or C&o corm 6d
the dlrtrlot aourt at rhioh tha @lair rar 4110~4 @haul4 har8
bun satured on thr sLoaceu or 6a1a uolut. COMC~                                 All
0r chb rborr aentioHd rtatutor t*etbU, lt lr appallrat                            that
all suob olalerr et msoounte not rent to or plme4 en rile ia
thb 0rri-38 8f the coaiptrorkr ribbla tarlvo wrntlu rram thr
date t&hrafum boom&or duo anb payable &all bo rawer       barm4.
Owtaln r06r allow4 b Artiole 1029 aad Mielr        1030, rupre,
r&l1 b# 4w an4 payabi 0 8C the 01088 0r 04eh tom of dl,-
             lter 8aiw duly a prorrd, rreept   u    rorm4    rol:
                         7 uml 8     or ea14        adala,     rtuh    All     k pal4
                    by tha fta&O @ads? v&are or40r UN                   writ u&O


                In +low or the       r0t-tbgoiagIt ir 01tf 0pfLtm            that    sh0
a&elrt      Eu8t   rub     mlt   a bill     or thr eaeta ol.alme4 to ba dtm
hl.aby the Btnte before the olo# of emh ters of the 4lrtrl.t
oourc la the feLmy 0au8   tata at that term, 8n8 thb maa
mwt  br approra.4by the Jadga ln4 filed ln the idnutsr or the
dirtriotaaurt during thut tarn and 16m4latel.y on the rirf.&4
or ,168l~ or ada eOtu8‘ the olerk u~b0r     6hll Mb    a Be*
tiflea     03py rroa     tbe slnutrr        of asld eowt 6r ml4 bill                an4
tb w&ion or tha Jtcdgo ~M=OOII,SEAsead CM 881~ by XW~S-
tom6 letter to the       tre11rr, aa all ouch alaB. or 8e.
ownta not rent to 6r“f p abe on rile b the 0rri00 of the
Gc~~ptrolle?wlthla twaZr+ mx&ha  rran tha date the mme b*-
@per dor end mmb10 ~UW Be&         2% bills OF O~R~IW mt
br rile& la the QoqptrelletfrDe artmat   rlthfn taDlro r&nthr
Proa the an4 of the tera of aaur4 at Wloh tbq boomao 6~0
l ~ta&etl   by Artlelo 1035, Code of Orimiml Pr@oedum~ tlndsr